UNITED STATES OF AMERICA
                      MERIT SYSTEMS PROTECTION BOARD
                                     2015 MSPB 18

                            Docket No. AT-0752-13-0538-I-1

                                  Ronald G. Bowman,
                                       Appellant,
                                            v.
                           Small Business Administration,
                                        Agency.
                                    February 23, 2015

           Ronald G. Bowman, McDonough, Georgia, pro se.

           Krista Madison, Esquire, Atlanta, Georgia, for the agency

           Stacye Harness, Esquire, Fort Worth, Texas, for the agency.

                                        BEFORE

                         Susan Tsui Grundmann, Chairman
                          Anne M. Wagner, Vice Chairman
                            Mark A. Robbins, Member
                  Member Robbins issuing separate dissenting opinion.


                                OPINION AND ORDER

¶1         The agency petitioned for review of an initial decision that mitigated its
     removal action to a 30-day suspension without pay. For the reasons discussed
     below, we DENY the agency’s petition for review and AFFIRM the initial
     decision.

                                    BACKGROUND
¶2         The agency removed the appellant from his Supervisory Construction
     Analyst position based on charges of excessive unauthorized leave and failure to
                                                                                             2

     follow proper leave requesting procedures. 1        Initial Appeal File (IAF), Tab 6,
     Subtabs 4b-4c, 4h. Specifically, the agency charged that the appellant was absent
     without authorization on December 5, 7, and 10-14, 2012, and did not follow
     procedures for requesting leave. Id., Subtab 4c at 1-2, Subtab 4h at 2-3.
¶3         The appellant last reported for duty on December 3, 2012.             IAF, Tab 6,
     Subtab 4h at 1.     On December 6, the appellant telephoned the Deputy Center
     Director (Deputy) of his work unit about a work-related matter and told the
     Deputy that he was going to the dentist and would probably be in the next day.
     HT at 97, 106, 118 (testimony of the Deputy).             The Deputy noted that the
     appellant had been absent from work and had not been calling in and reminded
     him of his responsibility to request leave from his supervisor. Id. at 105-06. The
     agency had no further contact with the appellant until Sunday, December 16,
     when the Deputy received a call from the appellant’s niece, who informed the
     Deputy that the appellant had been hospitalized. HT at 118-19 (testimony of the
     Deputy). 2 The Deputy informed the appellant’s niece that medical documentation
     would be required and that a Human Resources representative would contact the
     niece concerning the appellant’s absence. HT at 119 (testimony of the Deputy).
     On December 19, a Human Resources Specialist wrote a letter to the appellant
     acknowledging the December 16 notification that he was unable to work, and

     1
       In the proposal notice, the agency identified the appellant’s position as a Loss
     Verification Supervisor, but in the decision notice the agency identified the position as
     a Supervisory Construction Analyst. Compare Initial Appeal File (IAF), Tab 6, Subtab
     4h, with IAF, Tab 6, Subtab 4c. Neither party raises the identification of the appellant’s
     position as an issue in this appeal and we discern no reason to discuss it further. The
     appellant’s duties included supervising personnel involved in d isaster management in
     28 states and coordinating activities with the Federal Emergency Management Agency
     or state or local officials. See Hearing Transcript (HT) at 10 (testimony of the
     appellant).
     2
      In her testimony, the Deputy related that this call was received on January 15, 2013,
     but it is clear from the record that the call was in fact received on December 16, 2012.
     See IAF, Tab 6, Subtabs 4h, 4j.
                                                                                          3

     forwarding a leave request form and information regarding the appellant’s
     possible entitlement to leave under the Family Medical Leave Act (FMLA). IAF,
     Tab 6, Subtab 4j. The December 19 letter advised the appellant that provisional
     approval was granted for his absences beginning December 17, but that a final
     determination concerning his FMLA eligibility would be made following his
     submission of medical documentation. Id. It also advised the appellant that he
     had been placed in an absence without approved leave (AWOL) status on
     December 5, 7, and 10-14, 2012, but that his AWOL status could be converted to
     sick leave or leave without pay if he provided acceptable medical documentation.
     Id. On January 15, 2013, there was an exchange of emails between the appellant
     and the Deputy in which the appellant stated that he was still undergoing therapy
     and would be sending the requested medical documentation.                IAF, Tab 6,
     Subtab 4i. 3
¶4         The agency proposed the appellant’s removal on February 12, 2013. IAF,
     Tab 6, Subtab 4h.    On February 19, 2013, the appellant submitted the FMLA
     paperwork requested by the agency on December 19, 2012, which indicated that
     he had been diagnosed with Major Depressive Disorder, which required his
     hospitalization from December 15, 2012, to January 9, 2013, and which would
     incapacitate him through March 8, 2013. Id., Subtab 4f. The doctor’s FMLA
     certification did not address the appellant’s medical condition on any of the dates
     in December 2012 identified as a basis for the agency’s removal action
     (December 5, 7, and 10-14).        See id.    On February 27, 2013, the appellant
     submitted his response to the proposed removal, which consisted of a single

     3
       There are apparent indications in the record that, on February 4, 2013, the appellant
     provided documentation that he was hospitalized from December 16, 2012, through
     January 9, 2013, and that he was admitted to an outpatient treatment program and would
     not be able to return to work until the program was completed on February 21, 2013.
     See IAF, Tab 6, Subtab 4h at 2 (proposal letter); HT at 117 (testimony of the Deputy).
     The record, however, does not actually contain any such medical documentation.
                                                                                      4

     paragraph that did not discuss his medical condition.        Id., Subtab 4e.   The
     agency’s deciding official issued a decision removing the appellant effective
     April 12, 2013. IAF, Tab 6, Subtab 4c.
¶5         The appellant subsequently filed the instant appeal. IAF, Tab 1. During
     the hearing, the appellant testified that he was suffering from mental illness on
     the days he was charged with unauthorized absences. HT at 60-62, 180. He said
     he began drinking on or about December 6, 2012, and that he was suffering from
     the recent death of his son and dreading the thought of the upcoming Christmas
     holiday. Id. at 41-44. He testified that he was suffering from mental illness at
     the time of his unauthorized absences and that is why he did not call his
     supervisor. See id. at 41-42, 52, 60-61.
¶6         The administrative judge found that the agency proved its two charges and
     that a nexus existed between the sustained misconduct and the efficiency of the
     service. IAF, Tab 30, Initial Decision (ID) at 4-5. The administrative judge also
     determined that mental impairment, when present, warrants consideration in
     assessing the reasonableness of a penalty, that evidence that an employee’s
     medical condition or mental impairment played a part in the charged conduct is
     ordinarily entitled to considerable weight as a mitigating factor, and that, even
     when the mental impairment does not rise to the level of a disability, the
     condition may be considered in mitigating the penalty. ID at 5-6 (citing Malloy
     v. U.S. Postal Service, 578 F.3d 1351, 1357 (Fed. Cir. 2009); Woebcke v.
     Department of Homeland Security, 114 M.S.P.R. 100, ¶ 15 (2010); Roseman v.
     Department of the Treasury, 76 M.S.P.R. 334, 345 (1997)). The administrative
     judge concluded that the appellant’s mental impairment played a part in the
     charged misconduct and therefore was entitled to considerable weight as a
     mitigating factor.   ID at 6.    She further found that the appellant’s mental
     condition must be considered in mitigating the penalty because the agency knew
     about it before it removed him. ID at 6. The administrative judge observed that,
     while the appellant did not specifically tell the agency that he was suffering from
                                                                                            5

     a mental impairment during the charged unauthorized absences, the deciding
     official testified that he did consider the appellant’s FMLA documentation. ID at
     6-7.
¶7          In its timely-filed petition for review, the agency argues that its decision to
     remove the appellant should be upheld because the deciding official fully and
     appropriately considered all the relevant Douglas factors based upon all the
     evidence that was available to him.       Petition for Review (PFR) File, Tab 1 at
     10-18. The agency also argues that the circumstances in the instant case can be
     distinguished from those in the cases relied upon by the administrative judge in
     mitigating the penalty. Id. at 14-18. The appellant has filed a timely response
     and the agency has replied to the response. 4 PFR File, Tabs 3-4.

                                          ANALYSIS
¶8          The Board will review an agency-imposed penalty only to determine if the
     agency considered all the relevant factors and exercised management discretion
     within tolerable limits of reasonableness, giving proper deference to the agency’s
     primary discretion     in   managing its workforce. 5          Douglas     v.   Veterans

     4
       In his response, the appellant raised allegations of disability discrim ination and
     described conversations he allegedly had with the deciding official about his mental
     health. PFR File, Tab 3. We find nothing in the record below, including the pleadin gs
     and the appellant’s hearing testimony, indicating that the appellant alleged
     discrimination because of a disability, or raised any conversation that he purportedly
     had with the deciding official about his mental health. Generally, the Board will not
     consider evidence or argument submitted for the first time on review absent a showing
     that it was previously unavailab le despite the party’s due diligence. Banks v.
     Department of the Air Force, 4 M.S.P.R. 268, 271 (1980); Avansino v. U.S. Postal
     Service, 3 M.S.P.R. 211, 214 (1980); 5 C.F.R. § 1201.115(d).
     5
       In her initial decision, the admin istrative judge ordered the agency to afford the
     appellant interim relief if either party filed a petition for review. ID at 8-9. With its
     petition for review, the agency includes a certification that it has complied with the
     interim relief order. PFR File, Tab 1 at 19; see 5 C.F.R. § 1201.116(a). The appellant
     does not contest the agency’s provision of interim relief, and thus we need not address
     this issue further. See 5 C.F.R. § 1201.116(b).
                                                                                          6

      Administration, 5 M.S.P.R. 280, 306 (1981).          Among the pertinent Douglas
      factors in this case are the nature and seriousness of the offense and its relation to
      the appellant’s duties, position and responsibilities, his supervisory status, his
      past disciplinary record, the effect of the offense on the supervisors’ confidence
      in his ability to perform assigned duties, the clarity with which he was on notice
      of any rules that were violated in committing the offense or had been warned
      about the conduct in question, his potential for rehabilitation, and mitigating
      circumstances, including mental impairment and the adequacy and effectiveness
      of alternative sanctions to deter such conduct in the future by the appellant and
      others. See id. at 305-06.

      The administrative judge correctly considered the appellant’s testimony that his
      Major Depressive Disorder played a part in the unauthorized absences with which
      he was charged.
¶9          In its petition for review, the agency argues that the deciding official
      considered all of the evidence regarding the appellant’s medical condition
      available to him and that the administrative judge erroneously considered the
      evidence regarding the appellant’s mental state prior to his hospitalization that
      was not presented until the appellant’s hearing testimony. PFR File, Tab 1 at
      14-17. Thus, according to the agency, the Board should defer to the deciding
      official’s penalty determination. Id. at 18.
¶10         There is some support in the cases relied on by the administrative judge for
      the proposition that mitigating factors based on an appellant’s medical condition
      will be considered only if they were made known to the agency before the
      adverse action was effected. For example, in Roseman, 76 M.S.P.R. at 345, the
      Board stated that evidence that an employee’s medical condition or mental
      impairment played a part in the charged conduct is ordinarily entitled to
      considerable weight as a mitigating factor. The Board held that, even where the
      condition does not rise to the level of a disability, “if the agency knew about it
      before taking the action at issue, we may consider the condition in determining
                                                                                      7

      the appropriate penalty.”    Id. (emphasis added).     The Board reiterated this
      statement in Woebcke, 114 M.S.P.R. 100, ¶ 15.
¶11         Despite the above-quoted language, any doubt about the relevance of the
      appellant’s testimony regarding the connection between his mental condition and
      the absences which formed the basis for the charges in this matter was eliminated
      by our reviewing court in Norris v. Securities & Exchange Commission, 675 F.3d
1349 (Fed. Cir. 2012). In that case, the court held that an arbitrator erred by
      stating that the issue before him was whether the penalty was within tolerable
      limits of reasonableness “based upon the facts and circumstances known to [the
      deciding official] at the time.”    Id. at 1352, 1357 (emphasis in original).
      Emphasizing the de novo nature of Board proceedings, the court held that where
      new evidence supporting mitigation of the penalty is presented to the Board, the
      evidence must be considered in determining whether the agency’s penalty was
      reasonable. Id. at 1355-57. Accordingly, we find that the administrative judge
      properly considered the appellant’s hearing testimony that his depression played a
      part in his absences prior to his hospitalization on December 15, 2012.

      A 30-day suspension is the maximum reasonable penalty.
¶12         Several Douglas factors militate toward a significant penalty. The Board
      has recognized that being AWOL is a serious offense that warrants a severe
      penalty. Young v. U.S. Postal Service, 79 M.S.P.R. 25, 39 (1998). Similarly,
      failure to follow agency leave requesting procedures also can be a serious act of
      misconduct. See Wilkinson v. Department of the Air Force, 68 M.S.P.R. 4, 7
      (1995). In addition, in August 2011, the agency issued the appellant a “Letter of
      Leave Requirement” because of his “unsatisfactory attendance record, which
      reflected a pattern of excessive use of leave.”      IAF, Tab 6, Subtab 4m.     In
      December 2011, the appellant was suspended without pay for 5 days based on a
      charge of failure to comply with the agency’s procedures for requesting approved
                                                                                             8

      leave, circumstances very similar to the misconduct in this case. 6 Id., Subtab 4l.
      Also of significance to the penalty determination is the appellant’s status as a
      supervisor because supervisors are held to a higher standard of conduct. Hill v.
      Department of the Army, 120 M.S.P.R. 340, ¶ 15 (2013).
¶13         Balanced against these considerations is that, as recognized by the
      administrative judge, evidence that an employee’s medical condition or mental
      impairment played a part in the charged conduct is ordinarily entitled to
      considerable weight as a mitigating factor.         See Malloy, 578 F.3d at 1357;
      Woebcke, 114 M.S.P.R. 100, ¶ 15; Roseman, 76 M.S.P.R. at 345. The appellant’s
      testimony on this issue, discussed above, is supported by the medical reports. See
      IAF, Tab 6, Subtab 4f. Although none of the medical reports expressly discusses
      the appellant’s condition during the period of the charged absences, the proximity
      in time supports an inference that he was suffering from Major Depressive
      Disorder on the dates in question. 7 As the U.S. Court of Appeals for the Federal


      6
        In that previous action there also had been an absence without leave charge, but that
      charge was not sustained because, more than 2 months after the proposal notice was
      issued, the appellant submitted medical documentation supporting a grant of leave.
      IAF, Tab 6, Subtab 4l.
      7
        The Member states in his dissent that he would conclude that the penalty of removal
      did not exceed the bounds of reasonableness even if the appellant’s mental condition
      played a part in his absences. Dissentin g Opin ion, ¶ 2. He emphasizes that, when the
      appellant responded to the agency’s proposal notice, he neither explained why he was
      absent nor expressed any remorse for his actions. I d. As the administrative judge
      recognized, however, the deficiencies in the appellant’s response must be viewed in
      light of the fact that the agency proposed to remove him during the time that h is
      physicians had certified that he was incapacitated. ID at 7 n.6. Moreover, although the
      appellant did not expressly state that he was sufferin g from a mental impairment on the
      dates immediately preceding his hospitalization, the agency was aware of the
      appellant’s position that his absences were attributable to the Major Depressive
      Disorder for which he was hospitalized. Thus, as the administrative judge recognized,
      the deciding official testified that he did consider the appellant’s FMLA documentation
      in sustaining 7 out of the 9 days in the proposal notice. ID at 7. Further, as stated
      above, it is undisputed that the appellant’s niece contacted the agency to inform it that
      he had been hospitalized and that on January 15, 2013, he emailed his supervisor
                                                                                        9

Circuit observed in Reilly v. Office of Personnel Management, 571 F.3d 1372,
1381 (Fed. Cir. 2009), “[t]he field of forensic medicine abounds with examples of
subsequent medical documentation relevant to a prior condition.             As a classic
example, inferences about prior intoxication can be drawn from blood alcohol
tests conducted at a later time.”        Id.   Other courts have reached the same
conclusion in analogous contexts. See Pollard v. Halter, 377 F.3d 183, 193-94
(2d Cir. 2004) (finding in the context of a case involving Social Security
disability benefits that “evidence bearing upon an applicant’s condition
subsequent to the date upon which the earning requirement . . . was last met is
pertinent evidence in that it may disclose the severity and continuity of
impairments existing before the earning requirement date”) (internal quotation
omitted); Ivy v. Sullivan, 898 F.2d 1045, 1049 (5th Cir. 1990) (recognizing that
“noncontemporaneous medical records are relevant to the determination of
whether onset occurred on the date alleged by the claimant” in the context of
Social Security disability benefits); Smith v. Bowen, 849 F.2d 1222, 1225 (9th
Cir. 1988) (noting that “[i]t is obvious that medical reports are inevitably
rendered retrospectively and should not be disregarded solely on that basis”);
Basinger v. Heckler, 725 F.2d 1166, 1169 (8th Cir. 1984) (finding that “medical
evidence of a claimant’s condition subsequent to the expiration of the claimant’s
insured status is relevant evidence because it may bear upon the severity of the
claimant’s condition before the expiration of his or her insured status”); Beckham
v. United States, 392 F.2d 619, 625 (Ct. Cl. 1968) (determining that “we must
look to manifestations of the disease or ailment appearing both before and after
the point in time of separation” to determine fitness at the time of separation). 8


informing her that he was in therapy and that he would send a letter from his doctor
requesting leave. ID at 7.
8
  Other than decisions of the Federal Circuit, the decisions of the circuit courts are not
binding on the Board, but the Board may follow such decisions if it is persuaded by
                                                                                          10

¶14         Where, as here, proximity in time, testimony, or other evidence provides
      the requisite link to the relevant period, the subsequent medical evidence can be
      very probative of a prior medical condition. See Reilly, 571 F.3d at 1382. Here,
      the medical evidence in the record corroborates the appellant’s testimony that his
      mental illness played a significant part in his absence. See Allen v. Department of
      the Army, 76 M.S.P.R. 564, 568 (1997) (accepting evidence from a clinical
      psychologist supporting a psychological illness and related absence).
¶15         In sum, the medical evidence and hearing testimony support the
      administrative judge’s determination to mitigate the removal penalty. Given the
      mitigating circumstances in this case, plus the appellant’s more than 20 years of
      successful service, we find that a 30-day suspension is the maximum reasonable
      penalty.

                                             ORDER
¶16         We ORDER the agency to cancel the removal and substitute in its place a
      30-day suspension without pay. See Kerr v. National Endowment for the Arts,
      726 F.2d 730 (Fed. Cir. 1984). The agency must complete this action no later
      than 20 days after the date of this decision.
¶17         We also ORDER the agency to pay the appellant the correct amount of
      back pay, interest on back pay, and other benefits under the Office of Personnel
      Management’s regulations, no later than 60 calendar days after the date of this
      decision. We ORDER the appellant to cooperate in good faith in the agency’s
      efforts to calculate the amount of back pay, interest, and benefits due, and to
      provide all necessary information the agency requests to help it carry out the


      their reasoning. See Fairall v. Veterans Administration, 33 M.S.P.R. 33, 39, aff’d,
      844 F.2d 775 (Fed. Cir. 1987). The decisions of the former U.S. Court of Claims have
      been adopted by the Federal Circuit as binding precedent until such time as the latter,
      sitting en banc, overrules such precedent. South Corporation v. United States, 690 F.2d
1368, 1370-71 (Fed. Cir. 1982).
                                                                                     11

      Board’s Order. If there is a dispute about the amount of back pay, interest due,
      and/or other benefits, we ORDER the agency to pay the appellant the undisputed
      amount no later than 60 calendar days after the date of this decision.
¶18         We further ORDER the agency to tell the appellant promptly in writing
      when it believes it has fully carried out the Board’s Order and to describe the
      actions it took to carry out the Board’s Order. The appellant, if not notified,
      should ask the agency about its progress. See 5 C.F.R. § 1201.181(b).
¶19         No later than 30 days after the agency tells the appellant that it has fully
      carried out the Board’s Order, the appellant may file a petition for enforcement
      with the office that issued the initial decision in this appeal if the appellant
      believes that the agency did not fully carry out the Board’s Order. The petition
      should contain specific reasons why the appellant believes that the agency has not
      fully carried out the Board’s Order, and should include the dates and results of
      any communications with the agency. 5 C.F.R. § 1201.182(a).
¶20         For agencies whose payroll is administered by either the National Finance
      Center of the Department of Agriculture (NFC) or the Defense Finance and
      Accounting Service (DFAS), two lists of the information and documentation
      necessary to process payments and adjustments resulting from a Board decision
      are attached. The agency is ORDERED to timely provide DFAS or NFC with all
      documentation necessary to process payments and adjustments resulting from the
      Board’s decision in accordance with the attached lists so that payment can be
      made within the 60-day period set forth above.
¶21         This is the final decision of the Merit Systems Protection Board in this
      appeal. Title 5 of the Code of Federal Regulations, section 1201.113(c) (5 C.F.R.
      § 1201.113(c)).
                                                                             12

                       NOTICE TO THE APPELLANT
                   REGARDING YOUR RIGHT TO REQUEST
                       ATTORNEY FEES AND COSTS
      You may be entitled to be paid by the agency for your reasonable attorney
fees and costs. To be paid, you must meet the requirements set out at Title 5 of
the United States Code (U.S.C.), sections 7701(g), 1221(g), 1214(g) or 3330c(b);
or 38 U.S.C. § 4324(c)(4).       The regulations may be found at 5 C.F.R.
§§ 1201.201, 1202.202, and 1201.203.           If you believe you meet these
requirements, you must file a motion for attorney fees WITHIN 60 CALENDAR
DAYS OF THE DATE OF THIS DECISION. You must file your attorney fees
motion with the office that issued the initial decision on your appeal.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                          Office of Federal Operations
                   Equal Employment Opportunity Commission
                                P.O. Box 77960
                           Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                          Office of Federal Operations
                   Equal Employment Opportunity Commission
                               131 M Street, NE
                                 Suite 5SW12G
                           Washington, D.C. 20507
                                                                                   13

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.



FOR THE BOARD:


______________________________
William D. Spencer
Clerk of the Board
Washington, D.C.
                                                      DFAS CHECKLIST
                                      INFORMATION REQUIRED BY DFAS IN
                                     ORDER TO PROCESS PAYMENTS AGREED
                                       UPON IN SETTLEMENT CASES OR AS
                                        ORDERED BY THE MERIT SYSTEMS
                                             PROTECTION BOARD
     AS CHECKLIST: INFORMATION REQUIRED B Y IN ORDER TO PROCESS PAYMENTS AGREED UPON IN SETTLEMENT
                                                  CASES
     CIVILIAN PERSONNEL OFFICE MUST NOTIFY CIVILIAN PAYROLL
         OFFICE VIA COMMAND LETTER WITH THE FOLLOWING:

     1. Statement if Unemployment Benefits are to be deducted, with dollar amount,
           address and POC to send.
     2. Statement that employee was counseled concerning Health Benefits and TSP
           and the election forms if necessary.
     3. Statement concerning entitlement to overtime, night differential, shift
          premium, Sunday Premium, etc, with number of hours and dates for each
          entitlement.
     4. If Back Pay Settlement was prior to conversion to DCPS (Defense Civilian Pay
            System), a statement certifying any lump sum payment with number of
            hours and amount paid and/or any severance pay that was paid with dollar
            amount.
     5. Statement if interest is payable with beginning date of accrual.

     6. Corrected Time and Attendance if applicable.
        ATTACHMENTS TO THE LETTER SHOULD BE AS FOLLOWS:
1. Copy of Settlement Agreement and/or the MSPB Order.
2. Corrected or cancelled SF 50's.
3. Election forms for Health Benefits and/or TSP if app licable.
4. Statement certified to be accurate by the employee which includes:
      a. Outside earnings with copies of W2's or statement from employer.
       b. Statement that employee was ready, willing and able to work durin g the period.
       c. Statement of erroneous payments employee received such as; lump sum leave, severance
       pay, VERA/VSIP, retirement annuity payments (if applicab le) and if employee withdrew
       Retirement Funds.
5. If employee was unable to work during any or part of the period involved, certification of the
type of leave to be charged and number of hours.
                                                                                            2




NATIONAL FINANCE CENTER CHECKLIST FOR BACK PAY CASES
Below is the information/documentation required by National Finance Center to process
payments/adjustments agreed on in Back Pay Cases (settlements, restorations) or as
ordered by the Merit Systems Protection Board, EEOC, and courts.
1. Initiate and submit AD-343 (Payroll/Action Request) with clear and concise
information describing what to do in accordance with decision.
2. The following information must be included on AD-343 for Restoration:
   a. Employee name and social security number.
   b. Detailed explanation of request.
   c. Valid agency accounting.
   d. Authorized signature (Table 63)
   e. If interest is to be included.
   f. Check mailing address.
   g. Indicate if case is prior to conversion. Computations must be attached.
   h. Indicate the amount of Severance and Lump Sum Annual Leave Payment to
be collected. (if applicable)
Attachments to AD-343
1. Provide pay entitlement to include Overtime, Night Differential, Shift Premium, Sunday
Premium, etc. with number of hours and dates for each entitlement. (if applicable)
2. Copies of SF-50's (Personnel Actions) or list of salary adjustments/changes and
amounts.
3.    Outside earnings documentation statement from agency.
4.    If employee received retirement annuity or unemployment, provide amount and address
to   return monies.
5.    Provide forms for FEGLI, FEHBA, or TSP deductions. (if applicable)
6. If employee was unable to work during any or part of the period involved, certification of
the type of leave to be charged and number of hours.
7. If employee retires at end of Restoration Period, provide hours of Lump Sum Annual
Leave to be paid.
NOTE: If prior to conversion, agency must attach Computation Worksheet by Pay
Period and required data in 1-7 above.
The following information must be included on AD-343 for Settlement Cases: (Lump
Sum Payment, Correction to Promotion, Wage Grade Increase, FLSA, etc.)
      a. Must provide same data as in 2, a-g above.
      b. Prior to conversion computation must be provided.
      c. Lump Sum amount of Settlement, and if taxable or non-taxable.
If you have any questions or require clarification on the above, please contact NFC’s
Payroll/Personnel Operations at 504-255-4630.
                 DISSENTING OPINION OF MEMBER MARK A. ROBBINS

                                               in

                    Ronald G. Bowman v. Small Business Administration
                         MSPB Docket No. AT-0752-13-0538-I-1

¶1         I respectfully dissent.    I would conclude (even if I were to credit the
     appellant’s testimony that the Major Depressive Disorder for which he was
     treated on and after December 15, 2012, played a significant part in the absences
     on December 5, 7, and 10-14, 2012, and his failure to follow leave requesting
     procedures),   that   the removal     penalty did     not   exceed   the   bounds of
     reasonableness.    This is true despite the appellant’s over 20 years of service.
     IAF, Tab 6, Subtab 4b.
¶2         The appellant did not provide any medical evidence to support any of his
     absences at issue in his removal. When he responded to the proposed removal, he
     did not explain why he had been absent or why he had failed to comply with the
     agency’s leave requesting procedures. Nor did he express any remorse for his
     actions. In addition, the appellant’s work and disciplinary record reflect that he
     has a demonstrated problem complying with the agency’s leave and attendance
     policies.   In August 2011, the agency issued the appellant a “Letter of Leave
     Requirement” because of his “unsatisfactory attendance record, which reflected a
     pattern of excessive use of leave.” IAF, Tab 6, Subtab 4m. In December 2011,
     the appellant was suspended without pay for 5 days based on a charge of failure
     to comply with the agency’s procedures for requesting approved leave,
     circumstances very similar to the misconduct in this case. ∗ Id., Subtab 4l. Also
     of significance to the penalty determination is the appellant’s status as a

     ∗
       In that previous action there also had been an absence without leave charge, but that
     charge was not sustained because, more than 2 months after the proposal notice was
     issued, the appellant submitted medical documentation supporting a grant of leave.
     IAF, Tab 6, Subtab 4l.
                                                                                    2

     supervisor because supervisors are held to a higher standard of conduct. Hill v.
     Department of the Army, 120 M.S.P.R. 340, ¶ 15 (2013).
¶3         Furthermore, the deciding official testified that the appellant’s lengthy
     absence adversely affected the agency’s ability to accomplish its mission. See
     HT at 132-34, 140-41, 149-50. The deciding official testified, moreover, that it
     was the repeated nature of the appellant’s misconduct that “sealed it for [him]”
     and caused him to question the appellant’s potential for rehabilitation and the
     adequacy of a lesser punishment to correct the problem. HT at 141-43. He also
     cited the appellant’s lack of remorse as a significant factor. Id. at 154.
¶4         The Board has recognized that being absent without leave is a serious
     offense that warrants a severe penalty. Young v. U.S. Postal Service, 79 M.S.P.R.
     25, 39 (1998). Similarly, failure to follow leave requesting procedures also can
     be a serious act of misconduct. See Wilkinson v. Department of the Air Force,
     68 M.S.P.R. 4, 7 (1995).
¶5         Based on the above considerations, I would conclude that the agency’s
     removal penalty is within the bounds of reasonableness and must therefore
     be affirmed.



     ______________________________
     Mark A. Robbins
     Member